Citation Nr: 0107403	
Decision Date: 03/13/01    Archive Date: 03/16/01

DOCKET NO.  00 - 01 817	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

Entitlement to restoration of a total (100%) disability 
rating for postoperative residuals of undifferentiated small 
cell carcinoma of the lung, with obstructive lung defect, 
thoracotomy and right upper/middle lobectomy.  

Entitlement to a rating in excess of 60 percent for 
postoperative residuals of undifferentiated small cell 
carcinoma of the lung, with obstructive lung defect, 
thoracotomy and right upper/middle lobectomy.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Frank L. Christian, Counsel


INTRODUCTION

The veteran served on active duty February 1961 to April 
1970, and from January 1971 to January 1974, including 
service in the Republic of Vietnam from August 1965 to 
November 1966.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of December 1998 
from the Department of Veterans Affairs (VA) Regional Office 
(RO) in Lincoln, Nebraska.  That rating decision reduced the 
veteran's total disability rating for postoperative residuals 
of undifferentiated small cell carcinoma of the lung, with 
obstructive lung defect, thoracotomy and right upper/middle 
lobectomy, to 30 percent disabling, effective March 1, 1999.  
In a May 2000 rating decision, the rating evaluation for the 
veteran's postoperative residuals of undifferentiated small 
cell carcinoma of the lung, with obstructive lung defect, 
thoracotomy and right upper/middle lobectomy, was increased 
to 60 percent, effective March 1, 1999, and an October 2000 
rating decision granted a separate 10 percent rating for a 
tender surgical scar as secondary to the service-connected 
thoracotomy for undifferentiated small cell carcinoma of the 
lung.  The veteran has continued his appeal for a rating in 
excess of 60 percent for postoperative residuals of 
undifferentiated small cell carcinoma of the lung, with 
obstructive lung defect, thoracotomy and right upper/middle 
lobectomy.  


REMAND

As noted, the rating decision of December 1998 reduced the 
veteran's total disability rating for postoperative residuals 
of undifferentiated small cell carcinoma of the lung, with 
obstructive lung defect, thoracotomy and right upper/middle 


lobectomy [hereafter referred to as postoperative residuals 
of thoracotomy and lobectomy] to 30 percent disabling, 
effective March 1, 1999.  Such reductions are subject to the 
provisions of  38 C.F.R. § 3.105(e) (2000).  

In April 1999, the appellant filed a Notice of Disagreement 
with the reduction in his total disability rating for 
postoperative residuals of thoracotomy and lobectomy to 30 
percent disabling, effective March 1, 1999, and requested 
restoration of his 100 percent evaluation.  The Board notes 
that a claim for restoration of a total disability rating is 
not a claim for an increased rating evaluation, and that 
different laws and regulations are applicable to such claims.  
The Statement of the Case and Supplement thereto do not 
include an citation of pertinent law and regulations, and the 
veteran has not been afforded appropriate notice of the law 
and regulations which govern that issue.  Accordingly, the 
case must be returned to the RO to address the veteran's 
appeal for restoration of his total disability rating for 
postoperative residuals of thoracotomy and lobectomy, and 
issuance of a Supplemental Statement of the Case providing a 
complete and comprehensive citation of applicable law and 
regulations.  

The United States Court of Appeals for Veterans Claims(Court) 
has held that it would not review claims in a piecemeal 
fashion, and that a decision on a given claim . . . was not a 
final order when an "inextricably intertwined" question 
remained undecided and pending.  Harris v. Derwinski,  1 Vet. 
App. 180, 183 (1991).  The Board finds that the issue of 
restoration of a total disability rating for postoperative 
residuals of thoracotomy and lobectomy is inextricably 
intertwined with the issue of a rating in excess of 60 
percent for that disability.  The issue of entitlement to a 
rating in excess of 60 percent for postoperative residuals of 
thoracotomy and lobectomy cannot be considered by the Board 
as long as the issue of entitlement to restoration of a total 
disability rating for that disability remains pending and 
undecided.  Harris, 1 Vet. App. at 183. 




The veteran's claim for service connection for postoperative 
residuals of thoracotomy and lobectomy was received at the RO 
on September 13, 1996.  Service connection for that 
disability was granted, effective September 13, 1996.  The 
rating criteria for nontuberculous lung diseases, including 
post-surgical residuals of lobectomy, and diseases of the 
trachea and bronchi, including obstructive pulmonary disease, 
were revised, effective October 7, 1996.  See  61 FR 46720 
(September 5, 1996);  38 C.F.R. Part 4, §§ 4.96, 4.97, 
Diagnostic Codes 6600-6604, 6817-6845.  Pursuant to Karnas v. 
Derwinski, 1 Vet. App. 308 (1991), where a law or regulation 
changes after the claim has been filed or reopened before 
administrative or judicial review has been concluded, the 
version most favorable to the veteran applies unless Congress 
provided otherwise or permitted the VA Secretary to do 
otherwise and the Secretary did so.  The RO must review the 
evaluation of the veteran's postoperative residuals of 
undifferentiated small cell carcinoma of the lung, with 
obstructive lung defect, thoracotomy and right upper/middle 
lobectomy, under both the former and the newly-revised rating 
criteria and evaluate that disability under the criteria most 
favorable to the veteran.  

In addition, there has been a significant change in the law 
during the pendency of this appeal.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among 
other things, this law eliminates the concept of a well-
grounded claim, redefines the obligations of the Department 
of Veterans Affairs (VA) with respect to the duty to assist, 
and supersedes the decision of the United States Court of 
Appeals for Veterans Claims in Morton v. West, 12 Vet. App. 
477 (1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 
(U.S. Vet. App. Nov. 6, 2000) (per curiam order), which had 
held that VA cannot assist in the development of a claim that 
is not well grounded.  This change in the law is applicable 
to all claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 



Stat. 2096, 2099-2100 (2000).  See also Karnas v. Derwinski, 
1 Vet. App. 308 (1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, 2096-2099 (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the VA regional office (RO) has not yet considered whether 
any additional notification or development action is required 
under the Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  
Therefore, for these reasons, a remand is required.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999);  Quarles v. Derwinski,  3 Vet. App. 129 (1992).

The Court has held that a remand by the Court or the Board 
confers on the veteran or other claimant, as a matter of law, 
the right to compliance with the remand orders.  The Court 
further held that a remand by the Court or the Board imposes 
upon the Secretary of Veterans' Affairs a concomitant duty to 
ensure compliance with the terms of the remand, either 
personally or as [] "the head of the Department."  
38 U.S.C.A. § 303 (West 1991).  Further, the Court stated 
that where the remand orders of the Board are not complied 
with, the Board itself errs in failing to ensure compliance.  
Stegall v. West,  11 Vet. App. 268 (1998).  Accordingly, the 
RO must review all examination reports prior to returning the 
case to the Board in order to ensure full and specific 
compliance with all instructions contained in remands by this 
Board.  All cases returned to the Board which do not comply 
with 



the instructions of the Board remand will be returned to the 
RO for further appropriate action as directed.  

This case is REMANDED to the RO for the following actions:

1.  The RO should ask the veteran to 
identify specific names, addresses, and 
approximate dates of treatment for all 
private and VA health care providers from 
whom he has received treatment for his 
service-connected postoperative residuals 
of thoracotomy and lobectomy.  With any 
necessary authorization from the veteran, 
the RO should attempt to obtain copies of 
all pertinent records identified by the 
veteran that have not been previously 
secured.  In any event, the RO should 
obtain copies of all clinical records 
pertaining to treatment of the veteran  
at the VAMC, Lincoln, Nebraska, since 
April 1998.

2.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light of 
the changes in the law, the RO should 
refer to VBA Fast Letters 00-87 
(November 17, 2000), 00-92 (December 13, 
2000), and 01-02 (January 9, 2001), as 
well as any pertinent formal or informal 
guidance that is subsequently 


provided by VA, including, among other 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued also should be 
considered.  

3.  The RO should then adjudicate the 
claim for restoration of a total 
disability rating for postoperative 
residuals of thoracotomy and lobectomy, 
taking into consideration all applicable 
law and regulations, and should further 
readjudicate the issue of a rating in 
excess of 60 percent for that disability 
under the criteria for rating respiratory 
disabilities in effect prior to, and on 
and after, October 7, 1996, to include an 
extraschedular rating, in light of the 
additional evidence obtained. 

4.  If the benefits sought on appeal 
remain denied, the appellant and the 
appellant's representative should be 
provided a Supplemental Statement of the 
Case (SSOC).  The SSOC must contain notice 
of all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issues currently on appeal.  An 
appropriate period of time should be 
allowed for response.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, 


directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	F.   JUDGE   FLOWERS
	Member, Board of Veterans' Appeals

Under  38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


































 

